The words "but in no event shall this agreement continue for a longer entire period than six years from the date hereof" are so definite and explicit a limitation as to time as to obviate any other construction than that they were intended, as in fact they do, to exclude any attempted extension of the contract beyond the time so fixed, and to apply to the deposit contract in its entirety. There is nothing uncertain or equivocal in their meaning or purpose; but the depositing bondholders who expressly agreed to the extension of time beyond the date of expiration fixed in the deposit agreement would be bound thereby because as to them it thereby became a new agreement. As to the others not in accord therewith, among whom are plaintiffs, their remedy is to demand the return of their bonds and to proceed with respect thereto on that basis.
Therefore, and for the reasons so well stated by Judge Carpenter, the plaintiffs cannot prosecute a class action as they here seek to do. Furthermore, he who seeks equity must do equity. All of the holders of certificates of deposit for their bonds, advised as *Page 465 
they were, and knowing of the adoption by the committee of the resolution of attempted extension of the operative time of the deposit agreement and of its purpose and stated necessity, by permitting the committee to proceed in establishing the validity of the bonds, thereby obtaining and receiving the benefit thereof, can not now in equity complain of what has thus been done.
For these reasons, the relief sought by them should be denied, and I therefore concur in the judgment.